            Case 1:19-cv-09824-RA Document 7 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 GERMAN PUMA on behalf of himself and                                  DOC#:
 others similarly situated,                                            DATE FILED: 4-27-20

                              Plaintiff,

                         v.                                             19-CV-9824 (RA)

                                                                            ORDER
 DREAM TEAM PARTNERS, LLC doing
 business as RICE ‘N BEANS AND SALLY
 CHIRONIS,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on October 24, 2019. According to the affidavits of service filed

on the docket, Defendants were served on November 11, 2019. To date, however, Defendants

have not appeared in this action. No later than May 4, 2020, the parties shall file a joint letter

updating the Court as to the status of this case, including why Defendants have not yet appeared

and whether Plaintiff intends to move for a default judgment.

         Plaintiff shall provide a copy of this Order to Defendants.

SO ORDERED.

Dated:      April 27, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
